IN THE SUPREME COURT OF THE STATE OF NEVADA


                STEVEN M. BETSINGER,                                    No. 67502
                Appellant,
                vs.
                DHI MORTGAGE COMPANY, LTD., A
                                                                             FILED
                TEXAS LIMITED PARTNERSHIP,                                    MAR 1 8 2016
                Respondent.                                                   TRACIE K. LINDEMAN
                                                                           CLERK OF SUPREME COURT
                                                                          BY   S-
                                                                                DEPUTC174..-'1-Rn
                                                                                               ,

                                      ORDER DISMISSING APPEAL
                            This is an appeal from a district court order awarding costs.
                Respondent argues in its answering brief that this court lacks jurisdiction
                over this appeal because the district court has not entered a final
                judgment following a new trial on punitive damages. Based on that
                argument and our review of the appendices and docketing statement, we
                ordered appellant to show cause why the appeal should not be dismissed
                for lack of jurisdiction, as it appears that the district court has not entered
                a final, appealable order and that the appeal from the costs award
                therefore would be premature. See NRAP 3A(b)(8) (allowing appeals from
                special orders after final judgment).
                            In his response to our show cause order, appellant argues that
                he has a final judgment against one of the other parties to the underlying
                district court action, who is not named in this appeal, and therefore the
                subsequently entered costs order is appealable As respondent points out,
                however, the district court has not entered an appealable final judgment
                following the retrial on punitive damages, and thus, the appeal from the
                costs award is premature. NRAP 3A(b)(8); Lee v. GNLV Corp., 116 Nev.
                424, 426, 996 P.2d 416, 417 (2000) (explaining that a final judgment


SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                        16 - o 8(05
                  resolves all of the parties' rights and liabilities, leaving nothing for the
                  future consideration of the court). Accordingly, we
                              ORDER this appeal DISMISSED.


                                                                                            J.
                                                              Hardesty-


                                                                                             J.
                                                               Saitta


                                                                                             J.




                  cc: Hon. Kathleen E. Delaney, District Judge
                       Lansford W. Levitt, Settlement Judge
                       Feldman Graf
                       McDonald Carano Wilson LLP/Reno
                       McDonald Carano Wilson LLP/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
101 1947A    eo